     Case 2:20-cv-00062-PLM-MV ECF No. 22 filed 08/10/20 PageID.260 Page 1 of 7



                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF MICHIGAN
                                    NORTHERN DIVISION
                                          ______

SHANNON J. GRIFFITH,

                       Plaintiff,                    Case No. 2:20-cv-62

v.                                                   Honorable Paul L. Maloney

MICHIGAN DEPARTMENT OF
CORRECTIONS et al.,

                       Defendants.
____________________________/

                                            OPINION

                This is a civil rights action brought by a state prisoner under 42 U.S.C. § 1983.

Under the Prison Litigation Reform Act, Pub. L. No. 104-134, 110 Stat. 1321 (1996) (PLRA), the

Court is required to dismiss any prisoner action brought under federal law if the complaint is

frivolous, malicious, fails to state a claim upon which relief can be granted, or seeks monetary

relief from a defendant immune from such relief. 28 U.S.C. §§ 1915(e)(2), 1915A; 42 U.S.C.

§ 1997e(c). The Court must read Plaintiff’s pro se complaint indulgently, see Haines v. Kerner,

404 U.S. 519, 520 (1972), and accept Plaintiff’s allegations as true, unless they are clearly

irrational or wholly incredible. Denton v. Hernandez, 504 U.S. 25, 33 (1992). Applying these

standards, the Court will dismiss Plaintiff’s amended complaint for failure to state a claim.

                                            Discussion

I.       Factual allegations

                Plaintiff is presently incarcerated with the Michigan Department of Corrections

(MDOC) at the Marquette Branch Prison (MBP) in Marquette County, Michigan. The issue about
 Case 2:20-cv-00062-PLM-MV ECF No. 22 filed 08/10/20 PageID.261 Page 2 of 7



which he complains occurred at that facility and the Baraga Correctional Facility (AMF) in Baraga

County, Michigan.

               When Plaintiff filed his initial complaint (ECF No. 1), he did not comply with the

Court’s local rule requiring that prisoner civil rights complaints be submitted on the form provided

by the Court. Accordingly, by order entered May 27, 2020, the Court directed Plaintiff to submit

an amended complaint on the Court form to replace his original complaint. (ECF No. 4.) Plaintiff

then filed two supplements (ECF Nos. 7, 9) before he filed the amended complaint which replaced

his original complaint as supplemented (ECF No. 10).

               In his amended complaint, Plaintiff sues the State of Michigan, the MDOC, and its

director, Heidi Washington. Plaintiff complains that on April 1, 2020, Defendants changed MDOC

Policy Directive 05.03.115 regarding law libraries. (Am. Compl., ECF No. 10, PageID.80) (“This

claim is based solely upon denial of right to research case law due [to] amended policy directive

05.03.115 on 4/1/2020.”).

               Plaintiff complains specifically that the policy directive was changed for prisoners

in segregation. The change to the policy directive relating to prisoners in segregation was not

remarkably significant: the number of permissible requests for library materials was reduced from

three to two, but the duration a prisoner could keep the library materials was extended from one

day to two days. Compare MDOC Policy Directive 05.03.115 (eff. 4/1/20), ¶P, and MDOC Policy

Directive 05.03.115 (eff. 11/1/2010), ¶R. Plaintiff’s complaint, however, suggests that the policy

change took away a segregation prisoner’s right to visit the law library.

               Plaintiff “is only seeking the Court’s order to MDOC/State of Michigan to retract

amended policy directive 05.03.115 4/1/2020 back to what it was and allow segregation prisoner




                                                 2
  Case 2:20-cv-00062-PLM-MV ECF No. 22 filed 08/10/20 PageID.262 Page 3 of 7



Plaintiff’s full access to research sources available to all other mDOC prisoners . . . .” (Am.

Compl., ECF No. 10, PageID.83.)

II.    Failure to state a claim

               A complaint may be dismissed for failure to state a claim if it fails “‘to give the

defendant fair notice of what the . . . claim is and the grounds upon which it rests.’” Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). While

a complaint need not contain detailed factual allegations, a plaintiff’s allegations must include

more than labels and conclusions. Twombly, 550 U.S. at 555; Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (“Threadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.”). The court must determine whether the complaint contains “enough

facts to state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570. “A claim

has facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at

679. Although the plausibility standard is not equivalent to a “‘probability requirement,’ . . . it

asks for more than a sheer possibility that a defendant has acted unlawfully.” Iqbal, 556 U.S. at

678 (quoting Twombly, 550 U.S. at 556). “[W]here the well-pleaded facts do not permit the court

to infer more than the mere possibility of misconduct, the complaint has alleged—but it has not

‘show[n]’—that the pleader is entitled to relief.” Iqbal, 556 U.S. at 679 (quoting Fed. R. Civ. P.

8(a)(2)); see also Hill v. Lappin, 630 F.3d 468, 470-71 (6th Cir. 2010) (holding that the

Twombly/Iqbal plausibility standard applies to dismissals of prisoner cases on initial review under

28 U.S.C. §§ 1915A(b)(1) and 1915(e)(2)(B)(i)).

               To state a claim under 42 U.S.C. § 1983, a plaintiff must allege the violation of a

right secured by the federal Constitution or laws and must show that the deprivation was committed

by a person acting under color of state law. West v. Atkins, 487 U.S. 42, 48 (1988); Street v. Corr.
                                                  3
 Case 2:20-cv-00062-PLM-MV ECF No. 22 filed 08/10/20 PageID.263 Page 4 of 7



Corp. of Am., 102 F.3d 810, 814 (6th Cir. 1996). Because § 1983 is a method for vindicating

federal rights, not a source of substantive rights itself, the first step in an action under § 1983 is to

identify the specific constitutional right allegedly infringed. Albright v. Oliver, 510 U.S. 266, 271

(1994).

III.      Access to the courts

                 It is well established that prisoners have a constitutional right of access to the courts.

Bounds v. Smith, 430 U.S. 817, 821 (1977). The principal issue in Bounds was whether the states

must protect the right of access to the courts by providing law libraries or alternative sources of

legal information for prisoners. Id. at 817.

                 An indigent prisoner’s constitutional right to legal resources and materials is not,

however, without limit. In order to state a viable claim for interference with his access to the

courts, a plaintiff must show “actual injury.” Lewis v. Casey, 518 U.S. 343, 349 (1996); see also

Talley-Bey v. Knebl, 168 F.3d 884, 886 (6th Cir. 1999); Knop, 977 F.2d at 1000. In other words,

a plaintiff must plead and demonstrate that the shortcomings in the prison legal assistance program

or lack of legal materials have hindered, or are presently hindering, his efforts to pursue a

nonfrivolous legal claim. Lewis, 518 U.S. at 351-53; see also Pilgrim v. Littlefield, 92 F.3d 413,

416 (6th Cir. 1996). The Supreme Court has strictly limited the types of cases for which there may

be an actual injury:

          Bounds does not guarantee inmates the wherewithal to transform themselves into
          litigating engines capable of filing everything from shareholder derivative actions
          to slip-and-fall claims. The tools it requires to be provided are those that the
          inmates need in order to attack their sentences, directly or collaterally, and in order
          to challenge the conditions of their confinement. Impairment of any other litigating
          capacity is simply one of the incidental (and perfectly constitutional) consequences
          of conviction and incarceration.

Lewis, 518 U.S. at 355. “Thus, a prisoner’s right to access the courts extends to direct appeals,

habeas corpus applications, and civil rights claims only.” Thaddeus-X v. Blatter, 175 F.3d 378,

                                                     4
 Case 2:20-cv-00062-PLM-MV ECF No. 22 filed 08/10/20 PageID.264 Page 5 of 7



391 (6th Cir. 1999) (en banc). Moreover, the underlying action must have asserted a non-frivolous

claim. Lewis, 518 U.S. at 353; accord Hadix v. Johnson, 182 F.3d 400, 405 (6th Cir. 1999) (Lewis

changed actual injury to include requirement that action be non-frivolous).

               In addition, the Supreme Court squarely has held that “the underlying cause of

action . . . is an element that must be described in the complaint, just as much as allegations must

describe the official acts frustrating the litigation.” Christopher v. Harbury, 536 U.S. 403, 415

(2002) (citing Lewis, 518 U.S. at 353 & n.3). “Like any other element of an access claim, the

underlying cause of action and its lost remedy must be addressed by allegations in the complaint

sufficient to give fair notice to a defendant.” Id. at 416.

               Therefore, to state a claim, an inmate must show that any shortcomings in the

library, litigation tools, or legal assistance caused actual injury in his pursuit of a legal claim.

Lewis, 518 U.S. at 351; Talley-Bey v. Knebl, 168 F.3d 884, 886 (6th Cir. 1999); Kensu v. Haigh,

87 F.3d 172, 175 (6th Cir. 1996); Pilgrim v. Littlefield, 92 F.3d 413, 416 (6th Cir. 1996); Walker

v. Mintzes, 771 F.2d 920, 932 (6th Cir. 1985). An inmate must make a specific claim that he was

adversely affected or that the litigation was prejudiced. Vandiver v. Niemi, No. 94-1642, 1994 WL

677685, at *1 (6th Cir. Dec. 2, 1994). Particularly, an inmate cannot show injury when he still has

access to his legal materials by request, Kensu, 87 F.3d at 175, when he fails to state how he is

unable to replicate the confiscated documents, Vandiver, 1994 WL 677685, at *1, or when he could

have received the material by complying with the limits on property, e.g., where he had the

opportunity to select the items that he wanted to keep in his cell, or when he had an opportunity to

purchase a new footlocker that could hold the property. Carlton v. Fassbender, No. 93-1116, 1993

WL 241459, at *2 (6th Cir. July 1, 1993).




                                                   5
 Case 2:20-cv-00062-PLM-MV ECF No. 22 filed 08/10/20 PageID.265 Page 6 of 7



               Plaintiff makes reference to a number of “civil” claims that he intends to raise.

Even if those claims fall within the protection of Bounds and Lewis, and even if those claims are

not frivolous, Plaintiff has not alleged how the reduction from three law-library requests per week

to two over the last three months has cost him any remedy. Absent some allegation of a lost

remedy, Plaintiff has failed to state a claim for denial of access to the courts.

IV.    Additional and supplemental materials

               Despite the Court’s direction to Plaintiff to include in his amended complaint “all

of the Defendants that Plaintiff intends to sue and all of the claims that Plaintiff intends to raise,”

(Order, ECF No. 4, PageID.25), Plaintiff has submitted letters, affidavits, and supplements that

purport to add to his amended complaint. (ECF Nos. 11, 12, 15, 16, 17 and 18.) Under Federal

Rule of Civil Procedure 15, a party is permitted to amend its pleading once as a matter of course.

Fed. R. Civ. P. 15(a)(1). Once a party has amended his pleading once, however, he must seek

leave of Court to amend, Fed. R. Civ. P. 15(a)(2) or supplement, Fed. R. Civ. P. 15(d), the amended

complaint.

               Plaintiff has not sought leave to further amend or supplement his complaint;

therefore, the Court will not consider as part of the Court’s initial review of the allegations in

Plaintiff’s amended complaint the new claims raised in the additional materials Plaintiff has

submitted. Nonetheless, the Court has reviewed all of Plaintiff’s submissions. The new claims

Plaintiff presents in his additional documents are unrelated to the “access to the courts” claim that

lies at the heart of his amended complaint. The additional documents certainly do not address the

deficiencies in Plaintiff’s “access to the courts” claim.

                                             Conclusion

               Having conducted the review required by the Prison Litigation Reform Act, the

Court determines that Plaintiff’s complaint will be dismissed for failure to state a claim, under 28

                                                  6
 Case 2:20-cv-00062-PLM-MV ECF No. 22 filed 08/10/20 PageID.266 Page 7 of 7



U.S.C. §§ 1915(e)(2) and 1915A(b), and 42 U.S.C. § 1997e(c). The Court must next decide

whether an appeal of this action would be in good faith within the meaning of 28 U.S.C.

§ 1915(a)(3). See McGore v. Wrigglesworth, 114 F.3d 601, 611 (6th Cir. 1997). Although the

Court concludes that Plaintiff’s claims are properly dismissed, the Court does not conclude that

any issue Plaintiff might raise on appeal would be frivolous. Coppedge v. United States, 369 U.S.

438, 445 (1962). Accordingly, the Court does not certify that an appeal would not be taken in

good faith. Should Plaintiff appeal this decision, the Court will assess the $505.00 appellate filing

fee pursuant to § 1915(b)(1), see McGore, 114 F.3d at 610-11, unless Plaintiff is barred from

proceeding in forma pauperis, e.g., by the “three-strikes” rule of § 1915(g). If he is barred, he will

be required to pay the $505.00 appellate filing fee in one lump sum.

               This is a dismissal as described by 28 U.S.C. § 1915(g).

               A judgment consistent with this opinion will be entered.



Dated:    August 10, 2020                             /s/ Paul L. Maloney
                                                      Paul L. Maloney
                                                      United States District Judge




                                                  7
